Exhibit 10-13
DRAFT OF 3/2/04




December 31, 2003
TIER 1 TEMPLATE
[Executive]
[Address]
Special Severance Agreement


Dear [Executive]:


The Board of Directors (the "Board") of FirstEnergy Corp. (the "Company")
recognizes that, as is the case with many publicly held corporations, there
always exists the possibility of a change in control of the Company. This
possibility and the uncertainty it creates may result in the loss or distraction
of members of management of the Company and its subsidiaries to the detriment of
the Company and its shareholders.


The Board considers the establishment, maintenance, and continuity of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders. The Board also believes that when
a change in control is perceived as imminent, or is occurring, the Board should
be able to receive and rely on disinterested advice from management regarding
the best interests of the Company and its shareholders without concern that
members of management might be distracted or concerned by the personal
uncertainties and risks created by their perception of an imminent or occurring
change in control.


Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company of the continued employment and attention and dedication to
duty of certain members of management of the Company and to ensure the
availability of their disinterested advice, notwithstanding the possibility,
threat or occurrence of a change in control.


Therefore, in order to fulfill the above purposes, the Board has designated you
as eligible for severance benefits as set forth below.



1.  
Offer



In order to induce you to remain in the employ of the Company and to provide
continued services to the Company now and in the event that a Change in Control
is imminent or occurring, this letter agreement (the "Agreement") sets forth
severance benefits which the Company offers to pay to you in the event of a
termination of your employment (in the manner described in Section 5 below)
subsequent to a Change in Control of the Company (as defined in Section 4
below).



2.  
Operation



This Agreement shall become effective as of the date of commencement of the term
set forth in Section 3 below, but anything in this Agreement to the contrary
notwithstanding, neither this Agreement nor any of its provisions shall be
operative unless and until there has been a Change in Control while you are
still an employee of the Company, nor shall this Agreement govern or affect your
employment relationship with the Company except as explicitly set forth herein.
Upon a Change in Control, if you are still employed by the Company, this
Agreement and all of its provisions shall become operative immediately on the
later of (a) the date of the Change in Control or (b) the first day of the term
of this Agreement. If your employment relationship with the Company is
terminated before a Change in Control, you shall have no rights or obligations
under this Agreement.






3.   Term

 
                          (a) Term of Agreement: The term of this Agreement
shall commence immediately upon the current expiration date of the Special
Severance Agreement you signed on ___________, that expiration date being
December 31, 2005, and continue until December 31, 2006. As of the date on which
the term of this Agreement commences this Agreement shall supersede all other
agreements of a like or similar nature. Such former agreements are considered
null and void as of the date on which the term of this Agreement commences.


(b) One-Year Evergreen Provision: Subject to Subsection (c) below, this
Agreement shall be reviewed annually commencing in 2004 by the Board at a
regular meeting held between October 1 and December 31 of each year. At such
yearly review, the Board shall consider whether or not to extend the term of
this Agreement for an additional year. Unless the Board affirmatively votes not
to extend this Agreement at such yearly review, the term of this Agreement shall
be extended for a period of one year from the previous termination date. In the
event the Board so votes not to extend this Agreement, the termination date of
this Agreement shall be the later of December 31, 2006 or thirty-six full
calendar months from December 31st of the year in which this Agreement was last
extended.


(c) Subsection (b) above notwithstanding, upon the occurrence of a Change in
Control, this Agreement shall be automatically extended for a period of
thirty-six full calendar months commencing on the date of such Change in
Control. At the end of such thirty-six month period, this Agreement shall
terminate.
 

4   Change in Control


      For the purpose of this Agreement, a "Change in Control" shall mean:


(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% (25% if such Person
proposes any individual for election to the Board or any member of the Board is
the representative of such Person) or more of either (i) the then outstanding
shares of common stock of the Company (the "Outstanding Company Common Stock")
or (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); provided, however, that the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company (excluding an acquisition by virtue of the exercise of
a conversion privilege), (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of Subsection (c) of this
Section 4 are satisfied; or


(b) Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (within the meaning of
solicitations subject to Rule 14a-12(c) of Regulation 14A promulgated under the
Exchange Act or any such successor rule) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or






(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company, in each
case, unless, following such reorganization, merger, consolidation or sale or
other disposition of assets, (i) more than 75% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or acquiring such assets and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, consolidation or sale or other
disposition of assets in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or sale or other
disposition of assets, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such reorganization, merger, consolidation or
acquiring such assets and any Person beneficially owning, immediately prior to
such reorganization, merger, consolidation or sale or other disposition of
assets, directly or indirectly, 25% or more of the Outstanding Company Common
Stock or Outstanding Company Voting Securities, as the case may be) beneficially
owns, directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or acquiring such assets or the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger or consolidation or acquiring such assets were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for such reorganization, merger, consolidation or sale or other
disposition of assets; or


(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



5   Termination

 
(a) Termination Following Change in Control: If, within a period of thirty-six
full calendar months after a Change in Control (as defined above) of the
Company, you are discharged without Cause or resign for Good Reason (each as
defined below), you shall be entitled to the benefits provided by this Agreement
as set forth in Section 6 below.


(b) Good Reason: If any of the following events occurs without your express
consent and within thirty-six full calendar months after a Change in Control,
you may voluntarily terminate your employment within 30 days of the occurrence
of such event and be entitled to the severance benefits set forth in Section 6
below:






(1) The Company assigns any duties to you which are inconsistent with your
position, duties, offices, titles, status (including membership on the Board of
Directors) responsibilities or reporting requirements in effect immediately
prior to a Change in Control, or your removal from or any failure to re-elect
you to any of such positions or offices, except in connection with termination
of your employment for Cause, Disability, death or Normal Retirement (as such
terms are defined below), or by you other than for Good Reason, or;


(2) Changes to your base salary are inconsistent with your annual performance
review and the salary program applicable to other senior executives of the
Company; or


(3) The Company discontinues any bonus or other compensation plans or any other
benefit, stock ownership plan, stock purchase plan, stock option plan, life
insurance plan, health plan, disability plan or similar plan (as the same
existed immediately prior to the Change in Control) in which you participated or
were eligible to participate in immediately prior to the Change in Control and
such discontinuation is not generally applicable to all participants in any such
plan; or


(4) The Company takes action which adversely affects your participation in, or
eligibility for, or materially reduces your benefits otherwise earned or payable
under, any of the plans described in (3) above (unless such action is required
by law), or which deprives you of any material fringe benefit enjoyed by you
immediately prior to the Change in Control, or fails to provide you with the
number of paid vacation days to which you were entitled in accordance with
normal vacation policy immediately prior to the Change in Control unless such
action by the Company is generally applicable to all participants in any such
plan; or


(5) The Company requires you to be based at any office or location other than
one within a 50 mile radius of the office or location at which you were based
immediately prior to the Change in Control (except for required travel on the
Company's business to an extent substantially consistent with your business
travel obligations as they existed at the time of a Change in Control of the
Company); or, in the event you consent to being based anywhere more than fifty
miles from such location, the failure by the Company to pay (or reimburse you
for) all reasonable moving expenses incurred by you relating to a change of your
principal residence in connection with such relocation and to indemnify you
against any loss (defined as the difference between the actual sale price of
such residence after the deduction of all real estate brokerage charges and
related selling expenses and the higher of (1) your aggregate investment in such
residence or (2) the fair market value of such residence (as determined by a
real estate appraiser designated by you and reasonably satisfactory to the
Company)) realized upon the sale of such residence in connection with any such
change of residence; or


(6) The Company's requiring you to perform duties or services which necessitate
absence overnight from your place of residence, because of travel involving the
business or affairs of the Company, to a degree not substantially consistent
with the extent of such absence necessitated by such travel during the period of
twelve months immediately preceding a Change in Control of the Company; or






(7) The Company purports to terminate your employment otherwise than as
expressly permitted by this Agreement; or


(8) The Company fails to comply with and satisfy Section 10 below, provided that
such successor has received at least ten days prior written notice from the
Company or from you of the requirements of Section 10 below.


You shall have the sole right to determine, in good faith, whether any of the
above events has occurred.
 

(c) Cause: Cause shall mean: conviction of a felony or crime involving an act of
moral turpitude, dishonesty, or misfeasance.


(d) Notice of Termination: Any termination by the Company for Cause, or by you
for Good Reason, shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 12 hereof. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the Date of
Termination.


(e) Date of Termination: "Date of Termination" means (1) if your employment is
terminated by the Company for Cause or without Cause, or by you for Good Reason
or other than for Good Reason, the date of receipt by the other party hereto of
the Notice of Termination, and (2) if your employment is terminated by reason of
death, Disability or Normal Retirement (as defined below), the Date of
Termination shall be the date of your death, the date of your receipt of Notice
of Termination, or the first of the month following the month you reach the
normal retirement age for employees in your position, respectively.


(f) Normal Retirement: If your employment is terminated due to Normal
Retirement, you shall not be entitled to severance benefits under this
Agreement, regardless of the occurrence of a Change in Control. A termination by
Normal Retirement shall have occurred where your termination is caused by the
fact that you have reached normal retirement age for employees in your position.


(g) Termination for Cause: If subsequent to a Change in Control, your employment
is terminated by the Company for Cause, the Company shall pay you your full base
salary through the Date of Termination at the rate in effect at the time Notice
of Termination is given, and you shall also receive all accrued or vested
benefits of any kind to which you are, or would otherwise have been, entitled
throughout the Date of Termination (as defined in Subsection (e) of this Section
5), and the Company shall thereupon have no further obligation to you under this
Agreement.


(h) Disability or Death: If termination of your employment results from your
Disability or death, you shall not be entitled to severance benefits under this
Agreement, regardless of the occurrence of a Change in Control. You or your
designated beneficiary, in the case of your death, shall receive all accrued or
vested benefits of any kind to which you are, or would otherwise have been,
entitled through the Date of Termination, and the Company shall thereupon have
no further obligation to you under this Agreement.






"Disability" shall mean, for the purposes of this Agreement, your total and
permanent disability such that you would be entitled to receive Disability
Retirement Income under the Company's qualified pension plans, except for
purposes of this provision you need not have completed ten (10) years of service
with the Company, followed by the Company giving you thirty days written notice
of its intention to terminate your employment by reason thereof, and your
failure because of your Disability to resume the full-time performance of your
duties within such period of thirty days and thereafter perform the same for a
period of two consecutive months.
 
 6.  
Severance Benefits


 
If, within a period of thirty-six full calendar months after a Change in Control
of the Company, you are discharged without Cause or resign for Good Reason, the
following shall be applicable:


(a) The Company shall pay to you within ten business days following the Date of
Termination a lump sum severance benefit, payable in cash, in the amounts
determined as provided below:


(1) Your full base salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given.


(2) In lieu of further salary payments to you for periods subsequent to the Date
of Termination, an amount equal to 2.99 multiplied by the sum of your annual
base salary at the rate in effect as of the Date of Termination (or, if higher,
at the rate in effect as of the time of the Change in Control) plus the average
annual short-term incentive amount awarded to you under the FirstEnergy System
Executive Incentive Compensation Plan ("EICP") for the three years immediately
preceding the year during which the Date of Termination occurs whether or not
fully paid.


(b) For purposes of the EICP, you shall be considered to have retired and will
be paid the pro rata portion of any incentive award earned, if any, and any
long-term deferred incentive awards earned, if any, per the terms of the plan.


(c) For purposes of FirstEnergy stock options issued pursuant to the FirstEnergy
Executive and Director Incentive Compensation Plan, all outstanding options will
follow the terms of the option agreement(s).


(d) For purposes of the Company's group health and life insurance plans:


(1) If, on the Date of Termination, the addition of three (3) years to your age
would make you eligible to qualify for retiree health or life insurance coverage
under the Company’s then-in-effect group health or life insurance plans, then
you shall be considered as having retired for purposes of retiree health or life
insurance coverage under such plan or plans for which the addition of three (3)
years to your age would make you so eligible and for purposes of such coverage
you shall be credited with three (3) additional years of age and service. You
shall be responsible for paying the normal retiree share of the applicable
premiums for retiree coverage under the group health and life insurance plans.






(2) If you are not entitled to retiree health or life insurance coverage under
Subsection (d)(1), then you shall be entitled to continue to participate, on the
same terms and conditions as active employee participants, in such plan or plans
for which you are not so entitled to retiree coverage for a period of three (3)
years after the Date of Termination. During such continuation period, you shall
be responsible for paying the normal employee share of the applicable premiums
for coverage under the health and life insurance plans.


(3) The Company shall have the right to modify, amend or discontinue the
Company’s group health and life insurance plans following the Date of
Termination and your continued participation therein, and the continued
participation of any other person therein under Subsection (h) below, shall be
subject to such modification, amendment or discontinuation if such modification,
amendment or discontinuation applies generally to the then-current participants
in such plan.


(4) If the Company is not permitted to provide continuing coverage under the
terms of the Company’s group health and life insurance plans and related trusts,
then the Company may purchase health and/or life insurance for you for the
period specified in Subsection (d)(1) or (d)(2), as applicable, with coverage
comparable to the applicable coverage under the Company’s group health or life
insurance plan, as applicable, then in effect, as the same may have been
modified amended or discontinued in accordance with the terms and provisions of
the applicable plan under this Subsection (d).


(5) The health benefit continuation provided under this Subsection (d) shall
satisfy the Company’s obligations to provide, and any rights that you may have
to, COBRA coverage continuation under the health care continuation requirements
under the federal Consolidated Omnibus Budget Reconciliation Act, as amended,
Part VI of Subtitle B of Title I of the Employee Retirement Income Security Act
of 1974, as amended, and Section 4980B(f) of the Internal Revenue Code of 1986,
as amended (the "Code"), or any successor provisions thereto.


(e) For purposes of the FirstEnergy Corp. Executive Deferred Compensation Plan
("Deferred Compensation Plan"), you shall be credited with three (3) additional
years of age and service.


(f) For all purposes under the FirstEnergy Corp. Supplemental Executive
Retirement Plan ("SERP"), you shall be credited with three (3) additional years
of age and service, and your accrued benefit, if any, shall be fully vested. If
you are eligible on the Date of Termination under the SERP and with such
additional age and service credit to commence your benefit under the SERP, your
benefit under the SERP will commence on the first of the month following the
Date of Termination and your monthly benefit from the SERP shall be calculated
in accordance with the terms of the SERP and this Subsection (f) except that (1)
until you reach age 55, such SERP benefit shall be offset only by any
compensation earned by you from a subsequent employer as provided in paragraph
(j) below, (2) at age 55 and until you reach age 62, such SERP benefit shall be
offset only by the monthly amounts to which you will be entitled at age 55 from
the Company's tax-qualified pension plan, the supplementary pension make-up
benefit under the Deferred Compensation Plan and/or the tax-qualified pension
plan of any previous employers (collectively, "Pension Income"), irrespective of
whether you receive such benefits at that time, and, (3) at age 62 and
thereafter such SERP benefit shall be offset only by Pension Income and the
monthly primary Social Security Benefit to which you will be entitled at age 62,
irrespective of whether you receive such benefits at that time.






  (g) In addition to the payment required by Subsection (a), the Company shall
pay to you within ten business days following the Date of Termination a special
lump sum severance benefit, payable in cash, in an amount equal to
[__________________].


(h) In the event that because of their relationship to you, members of your
family or other individuals are covered by any plan, program, or arrangement
described in Subsection (d) above immediately prior to the Date of Termination,
the provisions set forth in Subsection (d) shall apply equally to require the
continued coverage of such persons; provided, however, that if under the terms
of any such plan, program or arrangement, any such person would have ceased to
be eligible for coverage other than because of your termination of employment
during the period in which the Company is obligated to continue coverage for
you, nothing set forth herein shall obligate the Company to continue to provide
coverage which would have ceased even if you had remained an employee of the
Company.


(i) Other Benefits Payable: The severance benefits described in Subsections (a),
(b), (c), (d), (e), (f), (g) and (h) above shall be payable in addition to, and
not in lieu of, all other accrued or vested or earned but deferred compensation,
rights, options or other benefits which may be owed to you following your
discharge or resignation (and are not contingent on any Change in Control
preceding such termination), including but not limited to, accrued and/or banked
vacation, amounts or benefits payable, if any, under any bonus or other
compensation plans, stock option plan, stock ownership plan, stock purchase
plan, life insurance plan, health plan, disability plan or similar plan.


(j) Payment Obligations: Other than as set forth in the Deferred Compensation
Plan or the SERP, upon a Change in Control the Company's obligations to pay the
severance benefits or make any other payments described in this Section 6 shall
not be affected by any set-off, counterclaim, recoupment, defense or other right
which the Company or any of its subsidiaries may have against you or anyone
else. If you are less than age 55 at the time of your discharge without Cause or
your resignation for Good Reason, then, commencing 24 months after the Date of
Termination, you shall be required to seek employment elsewhere and thereby
mitigate the amount of SERP benefit payable under Subsection (f)(1). You shall
not be required to accept a position other than as a senior executive of an
entity comparable in size to the Company and having duties, responsibilities and
authority substantially similar in scope and nature to your position with the
Company immediately prior to the Date of Termination. Upon obtaining such
employment, you shall promptly notify the Company of the compensation and
benefits you received or will receive from such new employer and of any changes
therein.
 
k) Legal Fees and Expenses: Subject to and contingent upon the occurrence of a
Change in Control the Company agrees to pay promptly as incurred, to the full
extent permitted by law, all legal fees and expenses which you may reasonably
thereafter incur as a result of any contest, litigation or arbitration
(regardless of the outcome thereof) by the Company, you or others of the
validity or enforceability of, or liability under, any provision of this
Agreement, the Deferred Compensation Plan, or the SERP (including any contest by
you about the amount of any payment pursuant to this Agreement, the Deferred
Compensation Plan or the SERP), plus in each case interest on any delayed
payment at the rate of 150% of the Prime Rate as published in the Wall Street
Journal in the Money Rates Table on the business day immediately preceding the
conclusion of any such contest, litigation or arbitration.






(l) Certain Additional Payments by the Company:


(1) Anything in this Agreement to the contrary notwithstanding, in the event
that you become entitled to severance benefits under this Section 6 hereof, the
Deferred Compensation Plan, the SERP or otherwise, and it shall be determined
that any payment or distribution by the Company to you or for your benefit,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement, the Deferred Compensation Plan, the SERP or otherwise (a
"Payment"), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then you shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount such that after payment
by you of all taxes (including any interest or penalties imposed with respect to
such taxes), including any Excise Tax, imposed upon the Gross-Up Payment, you
retain an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.


(2) All determinations required to be made under this Subsection (l), including
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment,
shall be made in good faith by the Company which shall provide detailed
supporting calculations to you within 15 business days after the date of
termination of your employment, if applicable, or such earlier time as is
requested by the Company. If the Company determines that no Excise Tax is
payable by you, it shall furnish you with an opinion of counsel that you have
substantial authority not to report any Excise Tax on your federal income tax
return. Except as hereinafter provided, any determination by the Company shall
be binding upon the Company and you. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Company hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder. In the event that you are
required to make a payment of any Excise Tax, the Company shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to you or for your benefit.



7.   Assignability

 
This Agreement is binding on and is for the benefit of the parties hereto and
their respective successors, heirs, executors, administrators and other legal
representatives. Neither this Agreement nor any right or obligation hereunder
may be assigned by the Company (except to any subsidiary or affiliate) or by
you.
 



  8.   Non-Competition

 
 If, subsequent to a Change in Control of the Company, you are discharged
without Cause or resign for Good Reason, then for a period of two years after
the Date of Termination, you shall not on your own account without the consent
of the Company, or as a shareholder, employee, officer, director, consultant or
otherwise, engage directly or indirectly in any business or enterprise which is
in competition with the Company. For all purposes of this agreement the words
"competition with the Company" shall mean:


 



(a)  
Directly participate or engage, on the behalf of other parties, in the purchase
of products, supplies or services of the kind, nature or description of those
sold by the Company,




(b)  
Solicit, divert, take away or attempt to take away any of the Company’s
Customers or the business or patronage of any such Customers of the Company;




(c)  
Solicit, entice, lure, employ or endeavor to employ any of the Company’s
employees;




(d)  
Divulge to others or use for your own benefit any confidential information
obtained during the course of your employment with Company relative to sales,
services, processes, methods, machines, manufacturers, compositions, ideas,
improvements, patents, trademarks, or inventions belonging to or relating to the
affairs of Company;




(e)  
Divulge to others or use to your own benefit any trade secrets belonging to the
Company obtained during the course of your employment or that you became aware
of as a consequence of your employment.



The term åCustomeræ shall mean any person, firm, association, corporation or
other entity to which you or the Company has sold the Company’s products or
services within the twenty-four (24) month period immediately preceding the
termination of your employment with the Company or to which you or the Company
is in the process of selling its products or services, or to which you or the
Company has submitted a bid, or is in the process of submitting a bid to sell
the Company’s products or services.


However, nothing herein contained shall prevent you from purchasing and holding
for investment less than 5% of the shares of any corporation the shares of which
are regularly traded either on a national securities exchange or in the
over-the-counter market, and notwithstanding any provision hereof, you may
disclose to any and all persons, without limitation of any kind, the tax
treatment and any facts that may be relevant to the tax structure of the
transactions contemplated by this Agreement, other than any information for
which nondisclosure is reasonably necessary in order to comply with applicable
federal or state securities laws, and except that, with respect to any document
or other information that in either case contains information concerning the tax
treatment or tax structure of such transactions as well as other information,
this paragraph shall apply only to such portions of the document or similar item
that is relevant to an understanding of such tax treatment or tax structure.



9.  
Non-Disparagement



You and the Company agree that neither party shall disparage the other nor shall
either party communicate to any person and/or entity in a manner that is
disrespectful, demeaning, and/or insulting toward the other party.



10.   Successor


The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. Failure of the Company
to obtain such agreement prior to the effectiveness of such succession shall be
a breach of this Agreement and shall entitle you to compensation from the
Company in the same amount and on the same terms as you would be entitled
hereunder if you terminated your employment for Good Reason, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination.


This Agreement shall inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amounts would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid to such beneficiary or
beneficiaries as you shall have designated by written notice delivered to the
Company prior to your death or, failing such written notice, to your estate.
 
 

 

  11.   Amendment Waiver

 
This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of either party hereto at any time to require the
performance by the other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by either party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.


  12.   Notices

 
All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


If to you:


[Executive]
[Address]


If to the Company:


Secretary
FirstEnergy
76 South Main Street
Akron, Ohio 44308


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.





  13.   Validity

 
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect, nor shall the
invalidity or unenforceability of a portion of any provision of this Agreement
affect the validity or enforceability of the balance of such provision. If any
provision of this Agreement, or portion thereof is so broad, in scope or
duration, as to be unenforceable, such provision or portion thereof shall be
interpreted to be only so broad as is enforceable.





  14.   Withholding


 
The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.




 

  15.   Entire Agreement

 
This Agreement contains the entire understanding of the Company and you with
respect to the subject matter hereof and, upon the date this Agreement becomes
effective pursuant to Section 3, supercedes all other agreements of like or
similar nature.





  16.   Applicable Law



This Agreement shall be governed by and construed in accordance with the
substantive internal law and not the conflict of law provisions of the State of
Ohio.



If the terms of the foregoing Agreement are acceptable to you, please sign and
return to the Company the enclosed copy of this Agreement whereupon this
Agreement shall become a valid and legally binding contract between you and the
Company.
 
 

       
Very truly yours,
 
FIRSTENERGY CORP.
 
   
   
  By:      

--------------------------------------------------------------------------------

         Anthony J. Alexander  
         President and Chief Operating Officer
 
Accepted and Agreed as of the date first above written:
 

--------------------------------------------------------------------------------

[Executive]
 

 
 



 